ROBERTSON, P. J.
— This is an action to collect taxes alleged to have been levied and assessed by the county court of New Madrid county, for the purpose of paying bonds issued and sold to obtain funds for the construction of a drainage ditch, under article IV, chapter 122, Revised Statutes 1899, now, as amended, article IV, chapter 4 (section 5578-5635), Revised Statutes 1909. The defendant answered and the issues thus made call for a construction of the laws which, if they are revenue laws, deprives us of jurisdiction by reason of section 12, article VT, of the Constitution of this State. Under this act the drainage district is organized under the supervision of the county court and that court levies the assessment, and the collection and distribution of the tax thus derived takes the same course, under section 5599, “as State,'county and school taxes upon real estate, and when collected the said tax shall be by the collector paid over to the court treasurer monthly. ’ ’ In the case of State, ex rel. v. Adkins, 221 Mo. 112, 116, 119 S. W. 1901, it is said that the “ ‘Revenue laws of this State’ may well include stat*274utes concerning the disbursement of the revenue as well as the gathering of it into the county or State chest.” Again at page 118, it is said “that the term ‘Revenue law’ covers and includes laws relating to the disbursement of the revenue and its preservation as well as provisions relating to the assessment, levy and collection of it.” Lamar Township v. City of Lamar, 169 S. W. 12, recently decided by the Supreme Court, in a case wherein the plaintiff township sued to recover money wrongfully paid over by the township officers to the city treasurers and in that case the Supreme Court entertained jurisdiction because a construction of the revenue law was involved.
By said section 5599 certain preliminary costs incident to these drainage districts are paid out of the county treasury, provision being made for refunding the same to the county and section 5602 (Sec. 8301, R. S. 1899) provides for the county court issuing and selling bonds to pay construction • and improvement expenses and creating and collecting, “in the same manner as taxes are collected, ’ ’ a sinking fund to meet the payment of said bonds. We think that since these districts are organized and controlled by the county court and their finances in charge of that body that when that portion of the law relative to taxation is drawn in question by a tax suit that a revenue law is involved. In the case of State, ex rel. Applegate v. Taylor, 224 Mo. 393, 469, 123 S. W. 892, it is said, in discussing a drainage district’s relation to the county, that “it owes its bearing to and is subject to its authority and control in the same sense in which townships of the county are subject to its control. It does not even have the independent government like township organization. The county court administers its entire affairs, and the county keeps its records.” Then follows a further discussion, on pages 470 and 471, of the relation of drainage districts to the county.
*275Concluding that we have no jurisdiction this case is transferred to the Supreme Court.
Sturgis and Farrington, JJconcur.